DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II and the election of the composition of SEQ ID No. 5-26 in the reply filed on 9/15/2022 is acknowledged.  The traversal is on the ground(s) that the two groups would not entail undue burden (p 5).  The reply asserts that further as all primer combinations require canine TCR variable Vbeta segments that is required to comprise critical elements (p.5 -6).  This is not found persuasive because each would be distinct as although Group II can be used in the method of Group I, the search for group II would not necessarily provide the necessary steps of Group I as noted in the restriction.  Furthermore it is noted that the claims towards Group I have been cancelled.  .
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-22 is pending.  Claims 1-20, 23-25 have been cancelled.
Claim 22 is withdrawn based upon nonelected species.
An action on the merits is set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite as it is not clear how one uses the forward and reverse primers in the instructions as the instructions do not require forward and reverse primers and as such it is not clear how the instructions are limiting the structure or the kit. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a  kit comprising a forward and a reverse primer and instructions. The specification does not provide a limiting definition of detectable label.  The claims thus encompass any nucleic acid, which includes naturally occurring nucleic acid. Further the instructions are considered written material that does not provide any structural limitations.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the naturally occurring nucleotide sequences.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a composition of matter.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon, natural product, or an abstract idea?  Yes, the primers are naturally occurring. The claim provides no additional limitations. 
Step 2A prong two.  Does the claim recite additional elements that make the elements which render the naturally occurring product significantly more than the judicial exception?  The answer is no as the claim provides not additional limitation.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, the claims provide no additional limitations which require the claim is significantly more than a naturally occurring nucleotide sequence made of nucleotides 
Thus the claim does not provide additional steps which are significantly more than a naturally occurring nucleic acids.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naoto et al. (US Patent Application Publication 2016/0340403 Nov 24, 2016) in view of )   Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37), Roux et al(PCR Methods and Applications (1995) volume 4, pages s185-s194).
With regard to claim 21, the term “kit” provides no structural limitation to distinguish the term from a teaching of forward and reverse primers.  The preamble of “diagnosing a subject suspected to be suffering from or susceptible to recurring T cell lymphoma or leukemia” does not limit the kit because this is a statement of intended use.   The kit requires at least one forward and at least one reverse primer comprising SEQ ID NO. 5-26.  These sequences include regions TCR of trbv and trbj and although the exact sequences are not recited in the instant prior art recited, the regions that the primers are designed to are known.  Naoto et al. teaches the design of TCR forward and reverse primers to detect leukemia (para 234-284).  Naoto teaches that these forward and reverse primers include functional regions of TRBV and TRBJ (table 3).  Although Naoto does not teach the specific fragments of the recited SEQ ID Numbers, designing primers to known target regions is a routine methodology in the prior art as taught by Roux and Diffenbach.  
The limitation that the kit contains instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit.  See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004) (holding that an inventor could not patent known kits by simply attaching new set of instructions to that product). The limitation of “with instructions for carrying out a method…” is considered printed instructions and does not limit the required structures.  
	With regard to claim 21, Diffenbach and Roux et al. teach constraints to designing oligonucleotides. Diffenbach teaches parameters and principles of promoter design include primer length, terminal nucleotide, GC content, melting temperature, PCR product length, and placement of target sequence (s30-s34).  Diffenbach teaches PCR software was known (s35).
Roux teaches optimization of PCR by the presence of enhancing agents, Mg2+, annealing temperature, primer design, cycle number, hot start PCR (s185-s194).
Designing oligonucleotides to hybridize to specific targets, which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primers. As discussed above, the ordinary artisan would be motivated to have designed and tested oligonucleotides from the TCR region to obtain additional oligonucleotides that function to detect TRBV and TRBJ regions and identify oligonucleotides with improved properties for such detection. Thus, for the reasons provided above, the ordinary artisan would have designed additional oligonucleotides using the teachings in the art at the time the invention was made including oligonucleotides that comprise a target sequence of the recited sequence. As such the recited oligonucleotides are obvious over the cited prior art, absent secondary considerations
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634